Name: Commission Regulation (EEC) No 703/77 of 1 April 1977 concerning a standing invitation to tender for white sugar held by the French intervention agency and intended for export and re-opening the standing invitations to tender provided for in Regulations (EEC) No 2732/76 and (EEC) No 2733/76
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2 . 4 . 77 Official Journal of the European Communities No L 86/5 COMMISSION REGULATION (EEC) No 703/77 of 1 April 1977 concerning a standing invitation to tender for white sugar held by the French intervention agency and intended for export and re-opening the standing invita ­ tions to tender provided for in Regulations (EEC) No 2732/76 and (EEC) No 2733/76 December 1976 on special detailed rules for the appli ­ cation of the system of import and export licences for sugar (9), as amended by Regulation (EEC) No 278/77 ( 10) ; Whereas it is appropriate to re-open the standing invi ­ tation to tender provided for in Commission Regula ­ tion (EEC) No 2732/76 of 10 November 1976 on a standing invitation to tender for white sugar held by the German intervention agency and intended for export ( n ) and in Commission Regulation (EEC) No 2733/76 of 10 November 1976 on a standing invita ­ tion to tender for white sugar held by the Belgian intervention agency and intended for export and temporarily suspending the invitation to tender provided for in Regulation (EEC) No 2101 /75 ( 12); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ('), as last amended by Regulation (EEC) No 3138/76 (2 ), and in particular Articles 1 1 (3) and 1 2 (2) thereof, Whereas, in view of the problems created by the storage of sugar offered to the French intervention agency, a standing invitation to tender should be opened for the sale of the said sugar in lots ; whereas the sale should be for export ; Whereas the general and detailed rules for the sale of intervention sugar by tender were laid down by Council Regulation (EEC) No 447/68 of 9 April 1968 laying down general rules for intervention buying of sugar (3 ), as last amended by Regulation (EEC) No 2274/70 (4 ), and by Commission Regulation (EEC) No 258/72 of 3 February 1972 laying down detailed rules concerning the sale by tender of sugar by intervention agencies (5 ) ; Whereas a minimum quantity per tender, appropriate to the intended use but at the same time encouraging the participation of the greatest possible number of prospective purchasers, should be prescribed ; Whereas the quality of the sugar to be sold falls within the categories specified in Council Regulation (EEC) No 793/72 of 17 April 1972 fixing the standard quality for white sugar (6) and Commission Regulation (EEC) No 1280/71 of 18 June 1971 laying down detailed rules for the buying-in of sugar by interven ­ tion agencies ( 7), as last amended by Regulation (EEC) No 1763/76 (8); Whereas provision should be made for export licences to be valid for a period different from that laid down in Commission Regulation (EEC) No 2990/76 of 9 HAS ADOPTED THIS REGULATION : Article 1 1 . The French intervention agency is hereby requested to open a standing invitation to tender for the sale for export of white sugar held by it . The invita ­ tion to tender shall be in respect of the export refunds on the said sugar . 2 . The standing invitation to tender shall relate to quantities of white sugar made up into lots within the meaning of Article 2 (2) of Regulation (EEC) No 258/72 and as indicated in Annex I to this Regulation . Article 2 The standing invitation to tender and partial invita ­ tions thereunder shall be conducted in accordance with the relevant provisons of Regulation (EEC) No 447/68 and (EEC) No 258/72 and with the provisions of Articles 1 to 9 of this Regulation . ') OJ No L 359, 31 . 12 . 1974, p. 1 . 2 ) OJ No L 354, 24 . 12 . 1976, p. 1 . ¢') OJ No L 91 , 12 . 4 . 1968 , p. 5 . 4 ) OJ No L 246, 12 . 11 . 1970 , p. 3 . 5 ) OJ No L 31 , 4 . 2 . 1972, p. 22 . o) OJ No L 94, 21 . 4 . 1972, p. 1 . 7 ) OJ No L 133 , 19 . 6 . 1971 , p. 34 . 8 ) OJ No L 197, 23 . 7 . 1976, p. 32 . (9 ) OJ No L 341 , 10 . 12 . 1976 , p . 14 . ( 10 ) OJ No L. 39 , 10 . 2 . 1977, p. 7 . (") OJ No L 310 , 11 . 11 . 1976 , p. 17 . ( i ! ) OJ No L 310 , 11 . 11 . 1976 , p. 20 . No L 86/6 Official Journal of the European Communities 2. 4 . 77 2 . Export licences issued pursuant to a partial award shall be valid from the day of issue until the expiry of the fifth month following the month in which the award takes place . However, the export licences issued pursuant to a partial award made before 13 April 1977 shall be valid only until 30 September 1977 . 3 . The security for licences issued under this Regu ­ lation shall be eight units of account per 100 kilo ­ grams of white sugar . 4 . The amount of the export refund as shown in the statement of award and entered in section 18 of the export licence shall not apply to any quantity of sugar exported which , by virtue of the permitted toler ­ ance, exceeds the quantity indicated in the export licence . Article 3 The standing invitation to tender shall remain open until the date of the partial award at which refunds are determined for the relevant lots or, as the case may be , for the remaining lot or part of a lot . The standing invitation shall thereupon automatically close on that date . For as long as the standing invitation remains open , weekly partial awards shall be made . Article 4 1 . By way of derogation from Article 5 (3) of Regu ­ lation (EEC) No 258/72 , the time limit for the first partial award shall expire on 13 April 1977 at 9.30 a.m . 2 . The time limits fixed in Article 5 (3) and (4) of Regulation (EEC) No 258/72 and in paragraph 1 of this Article shall be extended by one hour when summer time is in force in France . Article 5 A tender shall not be valid unless it relates, as the case may be , to :  a quantity of at least 1 000 tonnes,  the remaining quantity of a lot , where such quan ­ tity is less than 1 000 tonnes, or  the entire lot where it is less than 1 000 tonnes . Article 6 By way of derogation from Article 7 ( 1 ) (b) of Regula ­ tion (EEC) No 258/72, the security for tender shall be three units of account per 100 kilograms of white sugar . Article 7 The price to be paid by the successful tenderer shall be as fixed per 100 kilograms of sugar in respect of each lot in Annex I. The price for each lot is quoted ex storage depot , goods laden and presented as described in this Annex , but exclusive of internal taxes . . Article 8 The French intervention agency shall each week, by displaying notices , publish particulars of the quantities sold . In addition notices shall be displayed in those places at the Commission headquarters in Brussels set aside for the purpose . Article 9 1 . The provisions of Article 9 of Regulation (EEC) No 2990/76 shall not apply to white sugar for export under the present standing invitation to tender . Article 10 1 . The standing invitations to tender provided for in Regulations (EEC) No 2732/76 and (EEC) No 2733/76 are hereby re-opened and the Annex to Regu ­ lation (EEC) No 2732/76 is replaced by Annex II to this Regulation and the Annex to Regulation (EEC) No 2733/76 by Annex III to this Regulation . The time limit for the first submission of tenders for the lots listed in the said Annexes as thus amended shall expire on 13 April 1977 at 9.30 a.m . 2 . With respect to the standing invitations to tender provided for in Regulations (EEC) No 2732/76 and (EEC) No 2733/76, the time limits fixed in Article 5 (3) and (4) of Regulation (EEC) No 258/72 and in paragraph 1 of this Article shall be extended by one hour as appropriate when summer time is in effect in Germany or Belgium . Article 11 1 . In Article 6 of Regulations (EEC) No 2732/76 and (EEC) No 2733/76, the amount of two units of account is in each case replaced by three units of account . 2 . The following second subparagraph is added to Article 9 (2) of Regulations (EEC) No 2732/76 and (EEC) No 2733/76 :  ' However, export licences issued pursuant to a partial award made before 13 April 1977 shall be valid only until 30 September 1977'. 3 . In Article 9 (3) of Regulations (EEC) No 2732/76 and (EEC) No 2733/76 the expression 'six units of account ' is replaced by 'eight units of account'. 2 . 4 . 77 Official Journal of the European Communities No L 86/7 4. A paragraph 4 as follows is added to Article 9 of Regulations (EEC) No 2732/76 and (EEC) No 2733/76 : '4 . The amount of the export refund as shown in the statement of award and entered in section 18 of the export licence shall not apply to any quantity of sugar exported which , by virtue of the permitted tolerance , exceeds the quantity indi ­ cated in the export licence .' Article 12 This Regulation shall enter into force on 2 April 1977 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 April 1977 . For the Commission Finn GUNDELACH Vice-President A N N EX E /  A N H A N G I  A LL EG A TO I  BI JL A G E 1  A N N EX I  BI LA G I R Ã ©f Ã ©r en ce du lo t En tre po se ur et lie u d' en tre po sa ge Q ua nt itÃ © (t) _ D Ã ©n om in at io n qu al ita tiv e P rÃ © se nt at io n Pr ix (U C /1 00 kg ) B ez ei ch nu ng de s Lo se s La ge rh al te r un d La ge ro rt M en ge (t) Q ua lit Ã ¤t sb ez ei ch nu ng V er pa ck un g Pr ei s (R E/ 10 0 kg ) Ri fe rim en to de lla pa rti ta Im m ag az zi na to re e lu og o di de po sit o Q ua nt itÃ (t) D es ig na zi on e qu al ita tiv a P re se nt az io ne Pr ez zo (U C /1 00 kg ) R ef er en tie nu m m er va n de pa rti j D ep ot ho ud er ;o ps la gp la at s H oe ve el he id (t) K w al ite its aa nd ui di ng V er pa kk in g Pr ijs (R E/ 10 0 kg ) R ef er en ce n u m b er of th e lo t St or er an d St or ag e pl ac e Q ua nt ity (t) Q ua lit y de sc rip tio n P re se n ta ti o n Pr ic e (u .a. /l 00 kg ) Pa rti et s be te gn el se La ge rh av er og op la gr in gs st ed M Ã ¦n gd e (t) K va lit et sb et eg ne lse P rÃ ¦ se n ta ti o n Pr is (R E/ 10 0 kg ) A 1 Su cr er ie Be gh in Sa y Ã Bo iry -S ai nt e- Ri ct ru de (6 2) 20 00 0 1 v ra c 33 ,4 4 B 1 Su cr er ie de V ic -s ur -A isn e (0 2) 4 0 0 0 2 sa cs pa pi er 50 kg 5 sa cs 33 ,7 4 B 2 Su cr er ie de V ic -s ur -A isn e (0 2) 4 00 0 2 ' v ra c 33 ,1 4 B 3 Su cr er ie d' Ar cis -su r-A ub e (1 0) 15 00 0 2 v ra c 33 ,1 4 B 4 Su cr er ie d' A tti n (6 2) 5 10 0 2 v ra c 33 ,1 4 B 5 Su cr er ie de G ui gn ic ou rt (0 2) 16 00 0 2 v ra c 33 ,1 4 B 6 Su cr er ie de M ai zy (0 2) 4 80 0 2 v ra c 33 ,1 4 B 7 Su cr er ie de Li lle rs (6 2) 4 70 0 2 v ra c 33 ,1 4 B 8 D oc ks et en tre pÃ ´ ts de Ca m br ai (5 9) 3 80 0 2 sa cs 50 kg , ju te et po ­ 34 ,2 4 ly Ã ©t hy lÃ ¨ ne B 9 D oc ks et en tre pÃ ´ ts de Ca m br ai (5 9) 30 0 2 sa cs 50 kg , ju te et po ­ 34 ,2 4 ly Ã ©t hy lÃ ¨ ne B 10 D oc ks et en tre pÃ ´ ts de Ca m br ai (5 9) 1 4 5 0 2 sa cs pa pi er 50 kg 5 sa cs 33 ,7 4 B 11 M ag as in s gÃ © nÃ © ra ux de Fr an ce Ã Sa in t-O ue n- l'A um Ã ´n e (9 5) 1 10 0 2 vr ac (') 33 ,1 4 B 12 Ci e de s en tre pÃ ´ ts de V al en ci en ne s (5 9) 60 0 2 vr ac (2) 33 ,1 4 B 13 M ag as in s gÃ © nÃ © ra ux de Fr an ce Ã G en ne vi lli er s (9 2) 50 0 2 sa cs pa pi er 50 kg 5 sa cs 33 ,7 4 B 14 M ag as in s gÃ © nÃ © ra ux de Fr an ce Ã G en ne vi lli er s (9 2) 50 0 2 vr ac (') 33 ,1 4 B 15 M ag as in s gÃ © nÃ © ra ux de Fr an ce Ã G en ne vi lli er s (9 2) 1 20 0 2 sa cs pa pi er 50 kg 5 sa cs 33 ,7 4 B 16 M ag as in s gÃ © nÃ © ra ux de Fr an ce Ã G en ne vi lli er s (9 2) 50 0 2 vr ac (') 33 ,1 4 B 17 M ag as in s gÃ © nÃ © ra ux Ch am pa gn e- A rd en ne Ã Re im s (51 ) 75 0 2 sa cs pa pi er 50 kg 5 sa cs 33 ,7 4 No L 86/8 Official Journal of the European Communities 2 . 4 . 77 ') En fai t, le su cr e es tp rÃ © se nt e co nd iti on nÃ © en un sa c pa pi er de 50 kg co nt en an t4 sa cs ,n e rÃ © po nd an tp as au x no rm es rÃ © gl em en ta ire s ;l e m od e de pr Ã ©s en tat io n po ur Ie nl Ã ¨v em en te st Ã co nv en ir en tre 1a dj ud ic at ai re et l'o ffr an td u su cr e Ã Ii nt er ve n ­ ti o n . ') In W irk lic hk eit ist de rZ uc ke ri m 50 -k g- Pa pie rsa ck au s 4 SÃ ¤ ck en ,d er ni ch td en Ge m ein sc ha fts no rm en en tsp ric ht ,v er pa ck t; fÃ ¼ rd ie Ã b er na hm e ist die Ve rp ac ku ng sa rt zw isc he n de m Zu sc hl ag se m pf Ã ¤n ge ru nd de m jen ig en ,d er de n Zu ck er zu r In te rv en tio n an ge bo te n ha t, zu ve re in ba re n. ') In rea ltÃ ,l o zu cc he ro si pr es en ta co nd izi on ato in sa cc o ca rta 50 kg fo rm ato da 4 sa cc hi ,il qu ale no n co rri sp on de all e no rm e co m un ita rie ;il m od o di pr es en taz io ne pe ri lr iti ro Ã ¨d a co nv en ire tra l'a gg iu di ca tar io e l'o ffe re nt e de llo zu cc he ro all 'in ­ te rv e n to . ') In w er ke lij kh ei d w or dt de su ik er aa ng eb od en ve rp ak ti n ee n pa pi er za k 50 kg ,b es ta an de ui t4 za kk en ,n ie ti n ov er ee ns te m m in g m et de ge m ee ns ch ap pe lij ke no rm en ;d e pr es en ta tie vo or de af na m e m oe tw or de n ov er ee ng ek om en tu ss en de ko pe r en de aa n b ie d er va n de in te rv en ti es u ik er . ') Th is su ga r is at pr es en tp ut up in fo ur -la ye r5 0 kg pa pe rb ag s no tc om pl yi ng wi th th e co m m on -ru le s ;t he fo rm of pa ck in g fo rr em ov al is to be ag re ed be tw ee n th e su cc es sfu lt en de re r an d th e pe rs on of fe rin g th e su ga rt o th e in te rv en tio n ag en cy . ') Iv irk el ig he de n be fin de r su kk er et sig i5 0 kg -p ap irs Ã ¦k ke be stÃ ¥ en de af 4 sÃ ¦ kk e, so m ik ke op fy ld er fÃ ¦ lle ss ka bs kr av en e ;p rÃ ¦ se nt at io ne n fo ro ve rta ge lse n sk al af tal es m el le m til sla gs m od ta ge re n og de n, de r ha r til bu dt su kk er et til in te rv en tio ne n. 2) En fai t, le su cr e es t pr Ã ©s en te co nd iti on nÃ © en sa c de jut e de 50 kg /p oc he po ly Ã ©th yl Ã ¨n e, ne rÃ © po nd an t pa s au x no rm es rÃ © gl em en tai re s; po ur le m od e de pr Ã ©s en tat io n lor s de l'e nl Ã ¨v em en t vo ir (') . 2) In W irk lic hk eit ist de r Zu ck er im 50 -k g- Ju tes ac k mi t ein er Po lyÃ ¤ thy len ein lag e ve rp ac kt, de r ni ch t de n Ge m ein sc ha fts no rm en en tsp ric ht ;d ie Ve rp ac ku ng sa rt fÃ ¼r die Ã b er na hm e sie he ('). -') In re alt a, lo zu cc he ro si pr es en ta co nd iz io na to in sa cc o di iu ta 50 kg ,c on riv es tim en to in po lie til en e, il qu al e no n co rri sp on de all e no rm e co m un ita rie ;p er il m od o di pr es en ta zi on e de l rit iro ve di no ta (') . ·') In w er ke lij kh ei d w or dt de su ik er aa ng eb od en ve rp ak t in ee n ju tez ak 50 kg m et ee n bi nn en za k va n po ly et hy le en ,n ie t in ov er ee ns te m m in g m et de ge m ee ns ch ap pe lij ke no rm en ;d e pr es en ta tie vo or de af na m e on de r( '). -') Th is su ga r is at pr es en t pu t up in po ly et hy le ne -li ne d ju te ba gs of 50 kg no t co m pl yi ng wi th th e co m m on ru les ;f or th e ty pe of pa ck in g fo r re m ov al ,s ee f) . !) I vi rk el ig he de n be fin de r su kk er et sig ie n 50 kg -ju tes Ã ¦k m ed et lag af po ly Ã ¦t hy le n, so m ik ke op fy ld er fÃ ¦ lle ss ka bs kr av en e ;h va d an gi r pr Ã ¦s en ta tio ne n fo r ov er tag els en ,s e( '). A N N EX E II  A N H A N G II  AL LE GA TO II  BI JL A G E II  A N N EX II  BI LA G II re m pl aÃ § an t l'a nn ex e du re gl em en t (C EE ) n » 27 32 /7 6 zu r Er se tz un g de s A nh an gs de r V er or dn un g (E W G ) N r. 27 32 /7 6 ch e so st itu is ce l'a lle ga to de l re go la m en to (C EE ) n. 27 32 /7 6 to t ve rv an gi ng va n de bi jla ge va n V er or de ni ng (E EG ) nr .2 73 2/ 76 re pl ac in g th e A nn ex to R eg ul at io n (E EC ) N o 27 32 /7 6 til er st at ni ng af bi la ge t i fo ro rd ni ng (E Ã F) nr .2 73 2/ 76 2. 4 . 77 Official Journal of the European Communities No L 86/9 R Ã ©f Ã ©r en ce du lo t B ez ei ch nu ng de s Lo se s Ri fe rim en to de lla pa rti ta R ef er en tie nu m m er va n de pa rti j R ef er en ce n u m b er of th e lo t Pa rti et s be te gn el se En tre po se ur et lie u d' en tre po sa ge La ge rh al te r un d La ge ro rt Im m ag az zi na to re e lu og o di de po si to D ep ot ho ud er ;o ps la gp la at s St or er an d St or ag e pl ac e La ge rh av er og op la gr in gs ste d Q ua nt itÃ © (t) M en ge (t) Q ua nt itÃ (t) H oe ve el he id (t) Q ua nt ity (t) Vi Ã ¦n gd e (t) D Ã ©n om in at io n qu al ita tiv e Q ua lit Ã ¤t sb ez ei ch nu ng D es ig na zi on e qu al ita tiv a K w al ite its aa nd ui di ng Q ua lit y de sc rip tio n K va lit et sb et eg ne lse P rÃ © se nt at io n V er pa ck un g P re se nt az io ne V er pa kk in g P re se nt at io n P rÃ ¦ se nt at io n Pr ix (U C /1 00 kg ) Pr eis (R E/ 10 0 kg ) Pr ez zo (U C/ 10 0 kg ) Pr ijs (R E/ 10 0 kg ) Pr ic e (u .a ./1 00 kg ) Pr is (R E/ 10 0 kg ) B 1 13 02 ,0 5 2 B 2 Fa . P et er R eh m e &amp; C o . 13 52 ,0 0 2 B 3 B 4 B 5 T Ã ¶l ln er st ra Ã e 9- 11 46 00 D o rt m u n d La ge ro rt : R he in ka is tra Ã e 2 68 00 M an n h ei m 12 85 ,0 0 90 0, 00 11 66 ,2 5 2 2 2 N eu e Ju te sÃ ¤ ck e m it Po ­ ly Ã ¤t hy le ne in la ge (5 0 kg ) 34 ,2 4 B 6 La ge r R he nu s AG 15 17 ,3 5 2 B 7 T el ef on : 06 21 -1 77 1 14 80 ,0 0 2 B 8 10 00 ,0 0 2 B 9 Z uc ke rf ab ri k D in kl ar A G 10 00 ,0 0 2 un ve rp ac kt 33 ,1 4 F ab ri ks il o 32 09 S ch el le rt en 6 T el ef on : 05 12 3- 56 3 B 10 Z uc ke rf ab ri k D in kl ar A G Fa br ik lag er D in ge lb e (eh em al ig e Zu ck er fa br ik ) 32 01 D in ge lb e Ã ¼b er H ild es he im T el ef on : 05 12 3- 56 3 10 00 ,0 0 2 N eu e 4f ac h- K ra ftp ap ie r ­ sÃ ¤ ck e m it Po ly Ã ¤th yl en ­ ei nl ag e (5 0 kg ) 33 ,7 4 R he nu s- W T A G B 11 B 12 A kt ie ng es el lsc ha ft H af en st ra Ã e 32 32 00 H il de sh ei m 1 T el ef on : 05 12 1- 53 30 6 11 51 ,0 0 10 00 ,0 0 2 2 Ne ue 4f ac h- Kr af tp ap ier ­ sÃ ¤ ck e m it Po ly Ã ¤th yl en ­ ¢ei nl ag e (5 0 kg ) 33 ,7 4 33 ,7 4 A N N EX E II I  A N H A N G II I  A LL EG A TO II I  B IJ LA G E II I  A N N EX II I  BI LA G II I re m pl aÃ § an t l'a nn ex e du re gl em en t (C EE ) n ° 27 33 /7 6 zu r Er se tz un g de s A nh an gs de r V er or dn un g (E W G ) N r. 27 33 /7 6 ch e so st itu is ce l'a lle ga to de l re go la m en to (C EE ) n. 27 33 /7 6 to t ve rv an gi ng va n de bi jla ge va n V er or de ni ng (E EG ) nr .2 73 3/ 76 re pl ac in g th e A nn ex to R eg ul at io n (E EC ) N o 27 33 /7 6 til er st at ni ng af bi la ge t i fo ro rd ni ng (E Ã F) nr .2 73 3/ 76 No L 86/ 10 Official Journal of the European Communities 2 . 4 . 77 R Ã ©f Ã ©r en ce du lo t B ez ei ch nu ng de s Lo se s R ife rim en to de lla pa rti ta Re fe re nt ie nu m m er va n de pa rti j R ef er en ce n u m b er of th e lo t Pa rti et s be te gn el se En tre po se ur et lie u d' en tre po sa ge La ge rh al te r un d La ge ro rt Im m ag az zi na to re e lu og o di de po sit o D ep ot ho ud er ;o ps la gp la at s St or er an d St or ag e pl ac e La ge rh av er og op la gr in gs ste d Q ua nt itÃ © (t) M en ge (t) Q ua nt itÃ (t) H oe ve el he id (t) Q ua nt ity (t) M Ã ¦n gd e (t) D Ã ©n om in at io n qu al ita tiv e Q ua lit Ã ¤t sb ez ei ch nu ng D es ig na zi on e qu al ita tiv a K w al ite its aa nd ui di ng Q ua lit y de sc rip tio n K va lit et sb et eg ne lse P rÃ © se nt at io n V er pa ck un g P re se n ta zi o n e V er pa kk in g P re se nt at io n P rÃ ¦ se n ta ti o n Pr ix (U C/ 10 0 kg ) Pr eis (R E/ 10 0 kg ) Pr ez zo (U C/ 10 0 kg ) Pr ijs (R E/ 10 0 kg ) Pr ic e (u -a JIO O kg ) Pr is (R E/ 10 0 kg ) B 1 A C B I 52 10 Ja va se ill es 6 27 5 2 sa cs ju te av ec po ch e en po ly Ã ©t hy lÃ ¨ ne 50 kg 34 ,2 4 B 2 Ã t ab lis se m en ts M ou ss et ru e de L an de n 59 68 R ac ou r 8 72 5 2 sa cs ju te av ec po ch e en po ly Ã ©t hy lÃ ¨ ne 50 kg ' 34 ,2 4 B 3 R af fi ne ri e de T ir le m on t Ã t ab lis se me nts Ge na pp e ru e de la Su cr er ie 1, G en ap pe 16 00 0 2 v ra c 33 ,1 4 B 4 O ps la gp la at se n va n de M aa tsc ha pp ij N o o rd -N at ie St ad sw aa g 7 en 8 A nt w er pe n 7 29 3, 5 2 Pa pi er za k K ra ft 5 za k ­ ke n 50 kg 33 ,7 4 B 5 O ps la gp la at se n va n de M aa tsc ha pp ij N o o rd -N at ie St ad sw aa g 7 en 8 A nt w er pe n 2 70 6, 5 3 Pa pi er za k K ra ft 5 za k ­ ke n 50 kg 33 ,2 4